DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 30 April 2021.  Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments of 30 April 2021 and corresponding amendments to the claims made with respect to the prior 35 USC 112 rejections are sufficient to overcome the rejections of record.
Applicant's further arguments have been fully considered but they are not persuasive. Applicant argues on page 7 of the remarks that “[a]mended claim 1 differs from Morley at least in selecting a preset input GUI or a custom input GUI in the virtual device configured for remotely controlling the personal computer connected to the mobile device”.  Applicant fails to support such with any specific argument.  As a result, this amounts to a mere allegation of patentability and is not persuasive.
Applicant argues with respect to the Paek reference on pages 7-8 of the remarks.  Specifically, Applicant argues that the Paek reference does not disclose a graphical user interface for remotely controlling a personal computer.  The examiner contends that the Paek reference is not relied upon to disclose such a limitation (see the 2 February 2021 Non-Final Office action at 4, where Paek is included to disclose “selecting a preset input GUI or a custom input GUI in the virtual device, prior to tapping a key in the input GUI”).  Such a limitation does not require Paek to disclose remote control of a personal computer.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, disclosing a different problem to be solved is irrelevant if the references disclose the limitations of the claims and may be suitably combined.  See MPEP 2141.01(a):
Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

	Applicant further argues that the combination of Morley and Paek would not disclose a graphical user interface suitable for conducting an operation on a remote personal computer, asserting that only a mobile control device would be affected.  The examiner respectfully disagrees.  Morley is explicitly directed towards providing a graphical user interface for remote control of a personal computer, at ¶ 0024 ([t]he device may be configured to control said remote computer or system.  Control of a remote system is achieved by means of a remote access protocol”).
	As such, the examiner maintains the prior rejections of the claims under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morley et al. (US Publication 2013/0174079 A1), hereinafter Morley, in view of Paek et al. (US Publication 2017/0205992 A1), hereinafter Paek.

	Regarding claim 1, Morley discloses a method for remotely controlling a personal computer based on a virtual input device, comprising:
step 1, activating a virtual input device for remotely controlling a personal computer by using a mobile device after connecting the mobile device with the remote personal computer (a mobile control device utilizing a virtual keyboard may be linked to a remote computer or system, and configured to control said remote computer or system.  See ¶ 0023-0024); and
step 2, tapping a key in the input GUI, calling a virtual key code mapped with the tapped key per an input request, to conduct an operation for remotely controlling a personal computer (events and key-codes are generated with respect to touch data of the mobile control device, at 
	Morley fails to explicitly disclose selecting a preset input GUI or a custom input GUI in the virtual device, prior to tapping a key in the input GUI.  Paek discloses techniques for customizing the design of a “soft input panel” (i.e. virtual keyboard) similar to those utilized by Morley.  Furthermore, Paek discloses the selection of preset or customizable GUI themes that may be applied to the virtual keyboard of the device.  See Fig. 6 and ¶ 0071.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual keyboard of Morley to include the selection and customization of Paek.  One would have been motivated to make such a combination for the advantage of allowing a user to personalize the interface of their device to their liking.  See Paek, ¶ 0025.

	Regarding claim 2, Morley and Paek disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 1, wherein selecting a preset input GUI or a custom input GUI in step 2 is achieved by:
step 2a, entering an input GUI selection page after connecting with the virtual input device (Paek discloses a themes selection page, at Fig. 6 and ¶ 0071);
step 2b, selecting a preset input GUI or a current custom input GUI on the input GUI selection page, and proceeding to step 2c if the preset input GUI is selected, otherwise proceeding to step 2d (the user may select to use a predetermined theme or customize their own, at ¶ 0097);
step 2c, proceeding to step 2h by manipulating a key in the preset input GUI after the preset input GUI is selected (it follows that once the user selects a theme, preset or customized, the user may then proceed to manipulate the GUI to provide input to the system);

step 2e, after the new custom input GUI is configured, directly proceeding to step 2g if selecting to abandon a current operation, or proceeding to step 2f if selecting to save the current configuration (customized virtual keyboards may be uploaded and shared with other users through a distributed computing resource, at ¶ 0036-0037.  Paek discloses user interface “back” and “cancel” buttons which serve to abandon current operations, as seen in Figs. 6 and 7);
step 2f, naming and saving the configured new custom input GUI and proceeding to step 2h (elements stored in a computing system [“distributed computing resource”] are typically named and saved such that they are easily identifiable and retrievable);
step 2g, exiting the virtual input device (Paek discloses user interface “back” and “cancel” buttons which serve to abandon current operations, as seen in Figs. 6 and 7); and
step 2h, using the virtual input device (Morley and Paek are both directed towards providing virtual keyboard input devices that a user manipulates to provide input).

Regarding claim 6, Morley and Paek disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 1, wherein the custom input GUI serves as at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, the physical gamepad comprising buttons and/or joysticks (Morley and Paek are both directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard).

Regarding claim 7, Morley and Paek disclose a system for implementing the method according to claim 1, comprising a mobile device and a virtual input device, wherein
after the mobile device is connected with a remote personal computer, the virtual input device for remotely controlling a personal computer is activated by using the mobile device (Morley discloses a mobile control device utilizing a virtual keyboard may be linked to a remote computer or system, and configured to control said remote computer or system.  See ¶ 0023-0024), and
a preset input GUI or custom input GUI is selected in the virtual input device (Paek discloses the selection of preset or customizable GUI themes that may be applied to the virtual keyboard of the device.  See Fig. 6 and ¶ 0071), and then an operation on the remote personal computer is conducted by tapping a key in the input GUI and calling a virtual key code mapped with the tapped key per an input request (events and key-codes are generated with respect to touch data of the mobile control device, at ¶ 0016.  Remote access protocols provide for use of such key-codes in remote control of a computer or system, at ¶ 0025).

Regarding claim 8, the system according to claim 7, wherein the custom input GUI serves as at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 
the physical gamepad comprising buttons and/or joysticks (Morley and Paek are both directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard.  Morley at Fig. 3a and Paek at Fig. 3A illustrate keyboards comprising at least one of alphabet keys, function keys, navigation keys and number keys).

Regarding claim 9, Morley and Paek disclose the system according to claim 7, wherein the mobile device comprises a smart mobile touch device (the client computing device of Morley may be at least a smartphone, mobile phone, or phone-tablet hybrid, at ¶ 0032).

Regarding claim 10, Morley and Paek disclose the system according to claim 7, further comprising a server configured to store custom GUI, wherein after a new custom input GUI is configured, the configured new custom input GUI is optionally sent to the server so that other users are able to selectively download and use, comment on, share with others or edit the sent custom input GUI (Paek discloses wherein customized virtual keyboards may be uploaded and shared with other users through a distributed computing resource, at ¶ 0036-0037).

Regarding claim 11, Morley and Paek disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 2, wherein the custom input GUI serves as at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 
the physical gamepad comprising buttons and/or joysticks (Morley and Paek are both directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard.  Morley at Fig. 3a and Paek at Fig. 3A illustrate keyboards comprising at least one of alphabet keys, function keys, navigation keys and number keys).

.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morley, in view of Paek, further in view of Bozzini et al. (US Publication 2015/0293694 A1).

	Regarding claim 3, Morley and Paek disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 2.  Morley and Paek fail to explicitly disclose such, wherein in steps 2b and 2d, each of the current and new custom input GUIs is configured by: selecting a plurality of desired keys on an editing page of the virtual input device; naming the desired keys and editing display layouts of the desired keys and of an input GUI on the editing page as desired; and saving the edited display layouts of the desired keys and of the input GUI to generate the custom input GUI in the virtual input device.
	Bozzini discloses systems and methods for customizing virtual keyboards, similar to Morley and Paek.  Furthermore, Bozzini discloses wherein a user may add or remove desired keys from a keyboard, including creating and naming new keys, at ¶ 0107 and 0111, seen in Fig. 11.  Adding and removing keys to a keyboard inherently edits the layout of the keyboard.  The new virtual keyboard is stored in memory, at ¶ 0111).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the customizable virtual keyboards of Morley and Paek to include the key addition and removal of Bozzini.  One would have been motivated to make such a combination for the advantage of improving the presentation of virtual keyboards on a touch screen device.  See Bozzini, ¶ 0005.



	Regarding claim 5, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 4, wherein editing the display layout of the desired keys in the custom input GUI comprises setting positions of the desired keys in the custom input GUI, sizes of the desired keys, colors of the desired keys, and shapes of the desired keys (Paek discloses that design themes may include changes to “color, font type, image, or the like”, at ¶ 0025);
editing the display layout of the input GUI comprises setting a style of the input
GUI (the “themes” of Paek, which include changes to “color, font type, image, or the like”, at ¶ 0025, are commensurate with “setting a style” of the virtual keyboard).

	Regarding claim 12, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 3, wherein the custom input GUI serves as at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 


Regarding claim 13, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 4, wherein the custom input GUI serves as at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 
the physical gamepad comprising buttons and/or joysticks  (Morley, Paek, and Bozzini are directed towards providing virtual keyboard input devices that a user manipulates to provide input, the virtual keyboard simulating at least a physical keyboard.  Morley at Fig. 3a and Paek at Fig. 3A illustrate keyboards comprising at least one of alphabet keys, function keys, navigation keys and number keys).

Regarding claim 14, Morley, Paek, and Bozzini disclose the method for remotely controlling a personal computer based on a virtual input device according to claim 5, wherein the custom input GUI serves as at least one of a physical keyboard, a physical mouse and a physical gamepad,
the physical keyboard comprising at least one of alphabet keys, function keys, navigation keys and number keys,
the physical mouse comprising buttons and/or a mouse scroll, 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145